DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Jennings et al., US Patent Application Publication no. 2018/, in view of Markhart et al., WO 98/04915 [Markhart].
Regarding claim 22, Jennings discloses a system for measuring fluid potential and evaluating irrigation condition in a group of plants, said system comprising: 
a) a multiplicity of water potential detectors [collecting water potential data of select plants, paragraph 0004];
b) at least one temperature sensor, either as part of said water potential detectors, or as an independent sensor, or both [soil temperature sensors, paragraph 0005]; and 
c) a central unit configured for: 
- receiving sensor data from said sensors within, optionally in real time [paragraph 0018],
- calculating the fluid potential of each plant in the group of plants based on data obtained from the sensors within said detectors [calculate stem water potential from sensor data, paragraphs 0019-0020], 
- calculating the irrigation condition of each plant in the group of plants and/or of the entire group, according to the calculated fluid potential of each plant [irrigation is controlled based on robust analytics and modeling based on the sensed data, paragraph 0026 and 0045]; and 
- presenting the calculated fluid potential and/or irrigation condition of each plant and/or of the entire group of plants [water control recommendations are reported, paragraphs 0040 and 0046].
Jennings is silent as to the specific types of water potential sensors that are used in the system.  Markhart discloses a water potential sensor comprising:
a compartment with osmoticum therein [osmoticum contained in enclosed annulus, page 6, lines 29-33];
at least one selective barrier for selective transfer of water between the plant tissue and the osmoticum, while blocking transfer of other ingredients within the plant fluid [permselective membrane, page 6, line 29 – page 7, line 7]; 
a pressure sensor configured for sensing changes in pressure of said osmoticum in said compartment, wherein said water potential detector being configured for measuring water potential through direct contact with plant tissue adjacent to the vascular conduit of said plant stem via said at least one selective barrier [pressure sensing means, page 6, line 29 – page 7, line 24].  Since, water potential detectors, such as the water potential detector disclosed by Markhart. Were known in the art before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the Markhart water potential detectors to provide water potential information in the Jennings irrigation control system.
Regarding claim 23, Jennings further discloses that said central unit is further configured for transmitting data indicative of the evaluated irrigation condition of the group of plants to an irrigation system for controlling irrigation of the plants according to the evaluated irrigation condition thereof [paragraphs 0018 and 0026].


Allowable Subject Matter
Claims 1-5, 7, 10-12, 14-21 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Anat Halgoa Solomon, "Advanced Sensor for Optimal Irrigation" discloses a method of installing a water potential detector for measuring water potential of a plant stem that include the steps of providing a water potential detector, forming a bore through the plant stem by drilling therein, inserting the water detector into the bore such that there is direct contact with the detector and plant tissue walls of the bore and maintaining stem tissue in the bore wet through the installation process.
Jevsnik, US Patent Application Publication no. 2015/0096081 discloses introducing a substance into plant by boring a hole in a plant stem and smoothing the inner walls of the bore.
Markhart et al., WO 98/04915 discloses a water potential detector configured for measuring water potential through direct contact and comprising a compartment with an osmoticum therein, at least one selective barrier for selective transfer of water, while blocking other fluids and a pressure sensor for sensing pressure changes of the osmoticum.  
The prior art of record does not teach or suggest a method of installing a water potential detector including the steps of: providing a water potential detector that is configured to measure water potential through direct contact with plant tissue adjacent to a plant stem vascular conduit and includes an osmoticum compartment, a selective barrier for selective transfer of water between plant tissue and the osmoticum and a pressure sensor; inserting the water potential detector into a smoothened bore while placing conductive gel in between the water potential detector and the plant tissue to prevent direct contact between the water potential detector and the inner walls of the bore, maintaining stem tissue wetness throughout the entire installation; and filling any remaining gaps between said water potential detector and the stem tissue with a fluid conducting material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to the 35 USC 112(b) rejections of claims 1-5, 7, 10-12, 14-21 and 24 have been fully considered and are persuasive.  The 35 USC 112(b) rejections of claims 1-5, 7, 10-12, 14-21 and 24 have been withdrawn. 
Applicant’s arguments with respect to claims 22 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        December 16, 2022